DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02 August 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN 206946015 U) in view of Ito et al. (US 2004/0052937 A1, “Ito”) and Yu et al. (US 2015/0104650 A1, “Yu”). It is noted that the disclosure of Yan is based off a machine translation of the reference included with the Office Action mailed 04 January 2021.
With respect to claims 1 and 11, Yan discloses a polarizer 100, shown in Fig. 1 below, having a first polyvinyl alcohol (PVA) film 120 and a second PVA film 140 ([0023]). Yan discloses the purpose of the invention is to provide a polarizer to solve the issue of light leakage in polarizers for organic light emitting diode (OLED) displays ([0004-0006]). While there is no explicit disclosure that the polarizer of Yan is on a light exiting side of a display panel, given that Yan discloses its use in an OLED display, i.e. a display device, then it is clear it would be on a light exiting side of a display panel in order to polarize light entering, i.e. incident on, and exiting from an OLED display device. The second PVA film 140 corresponds to the polarizing substrate as claimed. While there is no explicit disclosure that the first PVA film 120 is a deformation 

Yan additionally discloses the second PVA film 140, i.e. the polarizing substrate, has a stretched PVA layer 141 ([0033]), corresponding to the first stretched layer presently claimed. Yan further discloses the first PVA film 120, i.e. the deformation controlling layer, has a stretched PVA layer 121 ([0033]), corresponding to the second stretched layer presently claimed. Yan discloses the stretching directions of the layers 141 and 121 form an angle between 0° and 90° ([0033]). When the angle is 90°, then the angle between the first stretching direction of the first stretched layer and the second stretching direction of the second stretching layer is equal to 90°.

While there is no explicit disclosure regarding the shape of the first stretched layer, given that Yan’s Fig. 1 (shown below) depicts all layers as rectangular, then the first stretched layer would be rectangular in shape. Further, Yan discloses the angle between the stretching directions of the second PVA layer 141, i.e. the first stretched layer, and the first PVA layer 121, i.e. the second stretched layer, is 0° to 90° ([0033]).

Yan does not disclose wherein the first stretched layer is stretched in a direction parallel to a diagonal of a rectangle.
Ito teaches a polyvinyl alcohol (PVA) film having a stretching angle of 10° to 80° with the machine direction of the film ([0124]), which may be 45° ([0125]), i.e. parallel to 
Yan and Ito are analogous inventions in the field of stretched polyvinyl alcohol films for displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching direction of any stretched PVA layer, including the first stretched PVA layer of Yan, to be parallel to a diagonal of a rectangle as taught by Ito in order to provide a stretched PVA layer that conforms to the desired design of the display (Ito, [0125]).
While Yan discloses the polarizer is made from polyvinyl alcohol, Yan in view of Ito does not disclose that the deformation controlling layer is ethylene-vinyl acetate copolymer.
Yu teaches a polarizer made from polyvinyl alcohol resin that may include ethylene vinyl acetate copolymer ([0059]).
Yan in view of Ito and Yu are analogous inventions in the field of polarizers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ethylene vinyl acetate copolymer in the PVA or deformation controlling layer of Yan in order to produce a deformation controlling layer effective for an optical display apparatus that is stretchable (Yu, [0059]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin
With respect to claims 7 and 17, Yan discloses the PVA film 140, i.e. the polarizing substrate, is made from a stretched PVA layer 141 layered between first and second protective layers 142 and 143 ([0029]). The first protective layer 142 corresponds to the top protective layer and the second protective layer 143 corresponds to the bottom protective layer presently claimed. As can be seen in Fig. 1 below, the first PVA film 120, i.e. the deformation controlling layer, is on a surface of the top protective layer facing away from the first stretched layer.

With respect to claims 8 and 18, Yan discloses a retardation film 160, which is a phase difference layer ([0037]), i.e. phase difference plate, layered on a surface of the second PVA film 140, i.e. the polarizing substrate, which faces away from the first PVA film 120, i.e. the deformation controlling layer. This corresponds to the phase difference plate on a second surface of the polarizing substrate facing away from the deformation controlling layer as presently claimed. Yan further discloses an adhesive layer 170, i.e. a bonding layer, which is layered on a surface of the retardation film 160, i.e. phase difference plate, which faces away from the first PVA film 120, i.e. the deformation controlling layer ([0041]).

With respect to claims 9 and 19, Yan teaches the first PVA film 120, i.e. the deformation controlling layer, is made from layers 121, 122, and 123. Yan further teaches the layer 121 is made from polyvinyl alcohol ([0026]), i.e. an organic polymer, having a thickness of 5 µm to 50 µm, and that layers 122 and 123 are made from triacetate, polyethylene terephthalate, polymethyl methacrylate, polycarbonate, and cycloolefin polymers ([0027]), i.e. organic polymers, and have a thickness of 5 to 200 µm ([0028]). Thus, the thickness of the first PVA film 120, i.e. the deformation controlling layer, is 15 µm (layers 121, 122, and 123 all being 5 µm) to 450 µm (layer 121 being 50 µm and layers 122 and 123 being 200 µm each), which overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness of the deformation controlling layer, including over values presently claimed, and thereby arrive at the claimed invention.

Response to Arguments
Due to the cancellation of claims 10 and 20, the 35 U.S.C. 102(a)(1) rejections of claims 10 and 20 are withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 102(a)(1) rejections of claims 1, 7-8, 11, and 17-18 are withdrawn. However, as set forth above, claims 1, 7-9, 11, and 17-19 are now rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Ito and Yu.
Applicant's arguments filed 02 August 2021 have been fully considered but they are not persuasive.
Regarding the claim rejections, Applicant argues Yan fails to disclose or suggest claim 1. Specifically, Applicant argues Yan does not disclose the shape of the first polyvinyl alcohol (PVA) layer 121 is a rectangle. Applicant additionally argues the Office’s position of the stretching direction of the layers is an assumption and not supported by the disclosure of Yan. Applicant further argues the lines in Yan Fig. 1 do not indicate the stretching direction of the layers, but merely shows the cross section of the polarizer, and not the stretching directions of the layers 121 and 141. Applicant additionally argues Yan does not disclose the first stretched layer is stretched in a direction parallel to the diagonal of the rectangle. The examiner respectfully disagrees.
In response to Applicant’s argument that Yan does not disclose the shape of the first stretched layer being a rectangle, it is unclear why Applicant is arguing this given that Fig. 1, which shows the cross sectional view of the article, shows all 
In response to Applicant’s argument that Yan does not disclose the stretching direction and that the Office’s position is based off an assumption, Applicant’s argument has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In the new ground of rejection, Ito teaches a polyvinyl alcohol (PVA) film having a stretching angle of 10° to 80° with the machine direction of the film ([0124]), which may be 45° ([0125]), i.e. parallel to a diagonal of a rectangle. Ito teaches the stretching direction, i.e. angle of stretching, is adjustable to conform to the design of the display ([0125]). Yan and Ito are analogous inventions in the field of stretched polyvinyl alcohol films for displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching direction of any stretched PVA layer, including the first stretched PVA layer of Yan, to be parallel to a diagonal of a rectangle as taught by Ito in order to provide a stretched PVA layer that conforms to the desired design of the display (Ito, [0125]).
In response to Applicant’s argument that Yan Fig. 1 does not disclose the stretching direction, but merely shows the cross sectional area of the polarizer, it is unclear why Applicant argues this because Yan Fig. 1 was not used to meet this limitation. Regardless, Applicant’s argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In the new ground of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787